Case 1:21-mc-00164-RM Document 13-2 Filed 08/13/21 USDC Colorado Page 1 of 2




                  EXHIBIT 9
 Case 1:21-mc-00164-RM Document 13-2 Filed 08/13/21 USDC Colorado Page 2 of 2



                                                                                      75 14th Street, 26th Floor
                                                                                            Atlanta, GA 30309
                                                                             T: 404.873.8000 F: 404.873.8050
                                                                                        www.pcwlawfirm.com
J. Matthew Maguire, Jr.
mmaguire@pcwlawfirm.com



                                             July 6, 2021

   Via Email: benglish@maynardcooper.com
   Brad English
   Maynard Cooper Gale
   655 Gallatin Street SW
   Huntsville, AL 35801

           Re:      Subpoena to Pro V&V, Inc.
                    Curling, et al. v. Raffensperger, et al., No. 1:17-cv-2989-AT (N.D. Ga.)

   Dear Mr. English:
          As you are aware, Pro V & V, Inc. is contractually prohibited from producing the
   confidential and proprietary information and/or trade secrets of my client, Dominion
   Voting Systems, Inc. (“Dominion”). This confirms our recent conversation in which I
   advised that Dominion does not consent to Pro V & V’s production of any of such
   information in response to any subpoena issued in the above litigation, including the June
   12, 2021 subpoena served by the Curling Plaintiffs. Please contact me if you have any
   questions about Pro V & V’s obligations in this regard. Thank you in advance for your
   cooperation.
           Best regards.

                                               Sincerely,




                                               J. Matthew Maguire, Jr.



   JMM/smd

   CC:     Michael Frontera
